Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered October 21, 1993, convicting defendant, after a jury trial, of robbery in the second degree and burglary in the second degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 12 years to life, unanimously affirmed.
Defendant’s guilt of the crimes charged was proven beyond a reasonable doubt and the verdict was not against the weight of the evidence. With respect to the burglary charge, the evidence established overwhelmingly that defendant unlawfully entered the building in question by means of deception, thereby entering without license or privilege (see, People v Fernandez, 197 AD2d 462, lv denied 82 NY2d 849). With respect to the robbery charge, the evidence established that defendant simulated possession of what the complainant believed to be a gun by placing his hand into his jacket while ordering the victim to be quiet (People v Lopez, 73 NY2d 214; People v Taylor, 203 AD2d 77, lv denied 83 NY2d 915).
We perceive no abuse of discretion in sentencing. Concur— Wallach, J. P., Ross, Nardelli, Tom and Mazzarelli, JJ.